

114 HR 5863 IH: SMART Guns Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5863IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. McNerney introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act to require that firearms purchased with
			 Byrne JAG funds be SMART guns, and for other purposes.
	
 1.Short titleThis Act may be cited as the SMART Guns Act of 2016. 2.SMART gun purchases with Byrne JAG fundsSection 501(a) of the Omnibus Crime Control and Safe Streets Act (42 U.S.C. 3751(a)) is amended by adding at the end the following:
			
				(3)Limitation on purchases of firearms
 (A)General limitationTo the extent practicable, any firearm purchased with amounts received under this part shall be a SMART gun.
 (B)DefinitionFor purposes of this section, the term SMART gun means a firearm that includes a safety feature that allows the firearm to fire only when activated by an authorized user..
		